Case: 1:19-mj-03190-TMP Doc #: 19 Filed: 04/29/20 1 of 2. PageID #: 57
                                                                  FILED
                                                             4:04 pm Apr 29 2020
                                                            Clerk U.S. District Court
                                                            Northern District of Ohio
                                                                   Cleveland
Case: 1:19-mj-03190-TMP Doc #: 19 Filed: 04/29/20 2 of 2. PageID #: 58
